Employee Stock Ownership Plan of Dime Community Bancshares, Inc. and Certain Affiliates Amended and restated as of January 1, 2008 TABLE OF CONTENTS Page ARTICLE I - DEFINITIONS Section 1.1 Account 1 Section 1.2 Affiliated Employer 1 Section 1.3 Allocation Compensation 1 Section 1.4 Acquired Company 2 Section 1.5 Bank 2 Section 1.6 Board 2 Section 1.7 Beneficiary 2 Section 1.8 Break in Service 2 Section 1.9 Change in Control 2 Section 1.10 Code 2 Section 1.11 Committee 2 Section 1.12 Designated Beneficiary 3 Section 1.13 Disability 3 Section 1.14 Domestic Relations Order 3 Section 1.15 Dividend Maintenance Contribution 4 Section 1.16 Effective Date 4 Section 1.17 Eligible Employee 4 Section 1.18 Eligible Participant 4 Section 1.19 Employee 4 Section 1.20 Employer 4 Section 1.21 Employment Commencement Date 4 Section 1.22 ERISA 4 Section 1.23 ESOP Contribution 4 Section 1.24 Fair Market Value 4 Section 1.25 Family Member 5 Section 1.26 Financed Share 5 Section 1.27 Five Percent Owner 5 Section 1.28 Forfeitures 5 Section 1.29 Former Participant 5 Section 1.30 401(k) Safe Harbor Contribution 5 Section 1.31 401(k) Safe Harbor Contribution Account 5 Section 1.32 General Investment Account 6 Section 1.33 Highly Compensated Employee 6 Section 1.34 Hour of Service 7 Section 1.35 Investment Account 7 Section 1.36 Investment Fund 7 Section 1.37 Loan Repayment Account 7 Section 1.38 Loan Repayment Contribution 7 Section 1.39 Maternity or Paternity Leave 7 Section 1.40 Military Service 8 Section 1.41 Named Fiduciary 8 Section 1.42 Officer 8 Section 1.43 Participant 8 Section 1.44 Period of Service 8 Section 1.45 Period of Severance 8 Section 1.46 Plan 8 Section 1.47 Plan Administrator 9 Section 1.48 Plan Year 9 Section 1.49 Qualified Domestic Relations Order 9 Section 1.50 Qualified Military Service 9 Section 1.51 Qualified Participant 9 Section 1.52 Retirement 9 Section 1.53 Retroactive Contribution 9 Section 1.54 Share 9 Section 1.55 Share Acquisition Loan 9 Section 1.56 Share Investment Account 9 Section 1.57 Tender Offer 9 Section 1.58 Total Compensation 10 Section 1.59 Trust 10 Section 1.60 Trust Agreement 10 Section 1.61 Trust Fund 10 Section 1.62 Trustee 10 Section 1.63 Valuation Date 10 ARTICLE II - PARTICIPATION Section 2.1 Eligibility for Participation. 11 Section 2.2 Commencement of Participation. 11 Section 2.3 Termination of Participation. 11 Section 2.4 Adjustments to Period of Service. 12 ARTICLE III - SPECIAL PROVISIONS Section 3.1 Military Service. 12 Section 3.2 Maternity or Paternity Leave. 13 Section 3.3 Leave of Absence. 13 Section 3.4 Family and Medical Leave. 14 ARTICLE IV - CONTRIBUTIONS BY PARTICIPANTS NOT PERMITTED Section 4.1 Contributions by Participants Not Permitted. 14 ARTICLE V - CONTRIBUTIONS BY THE EMPLOYER Section 5.1 In General. 14 Section 5.2 Loan Repayment Contributions. 14 Section 5.3 ESOP Contributions. 15 Section 5.4 Retroactive Contributions. 15 Section 5.5 Time and Manner of Payment. 16 ARTICLE VI - SHARE ACQUISITION LOANS Section 6.1 In General. 16 Section 6.2 Collateral; Liability for Repayment. 17 Section 6.3 Loan Repayment Account. 17 Section 6.4 Release of Financed Shares. 18 Section 6.5 Restrictions on Financed Shares. 19 ARTICLE VII - ALLOCATION OF CONTRIBUTIONS Section 7.1 Allocation Among Eligible Participants. 19 Section 7.2 Allocation of Released Shares or Other Property. 19 Section 7.3 Allocation of ESOP Contributions. 19 ARTICLE VIII - LIMITATIONS ON ALLOCATIONS Section 8.1 Optional Limitations on Allocations of ESOP Contributions. 20 Section 8.2 General Limitations on Contributions. 20 ARTICLE IX - VESTING Section 9.1 Vesting. 24 Section 9.2 Vesting on Death, Disability Retirement or Change in Control. 25 Section 9.3 Vesting of 401(k) Safe Harbor Contribution Account. 25 Section 9.4 Forfeitures on Termination of Employment. 25 Section 9.5 Amounts Credited Upon Re?Employment. 25 Section 9.6 Allocation of Forfeitures. 26 ARTICLE X - THE TRUST FUND Section 10.1 The Trust Fund. 26 Section 10.2 Investments. 26 Section 10.3 Distributions for Diversification of Investments. 27 Section 10.4 Use of Commingled Trust Funds. 28 Section 10.5 Management and Control of Assets. 28 ARTICLE XI - VALUATION OF INTERESTS IN THE TRUST FUND Section 11.1 Establishment of Investment Accounts. 28 Section 11.2 Share Investment Accounts. 28 Section 11.3 General Investment Accounts. 29 Section 11.4 Valuation of Investment Accounts. 29 Section 11.5 Annual Statements. 29 ARTICLE XII - SHARES Section 12.1 Specific Allocation of Shares. 29 Section 12.2 Dividends. 30 Section 12.3 Voting Rights. 30 Section 12.4 Tender Offers. 32 ARTICLE XIII - PAYMENT OF BENEFITS Section 13.1 In General. 35 Section 13.2 Designation of Beneficiaries. 35 Section 13.3 Distributions to Participants and Former Participants. 36 Section 13.4 Manner of Payment. 39 Section 13.5 Minimum Required Distributions. 40 Section 13.6 Direct Rollover of Eligible Rollover Distributions. 42 Section 13.7 Valuation of Shares Upon Distribution to a Participant. 44 Section 13.8 Put Options. 44 Section 13.9 Right of First Refusal. 45 ARTICLE XIV - CHANGE IN CONTROL Section 14.1 Definition of Change in Control. 46 Section 14.2 Vesting on Change of Control. 47 Section 14.3 Repayment of Loan. 47 Section 14.4 Plan Termination After Change in Control. 48 Section 14.5 Amendment of Article XIV. 48 ARTICLE XV - ADMINISTRATION Section 15.1 Named Fiduciaries. 48 Section 15.2 Plan Administrator. 49 Section 15.3 Committee Responsibilities. 50 Section 15.4 Claims Procedure. 51 Section 15.5 Claims Review Procedure. 51 Section 15.6 Allocation of Fiduciary Responsibilities and Employment of Advisors. 52 Section 15.7 Other Administrative Provisions. 52 ARTICLE XVI - AMENDMENT, TERMINATION AND TAX QUALIFICATION Section 16.1 Amendment and Termination by Dime Community Bancshares, Inc. 53 Section 16.2 Amendment or Termination Other Than by Dime Community Bancshares, Inc. 53 Section 16.3 Conformity to Internal Revenue Code. 54 Section 16.4 Contingent Nature of Contributions. 54 ARTICLE XVII - SPECIAL RULES FOR TOP HEAVY PLAN YEARS Section 17.1 In General. 55 Section 17.2 Definition of Top Heavy Plan. 55 Section 17.3 Determination Date. 56 Section 17.4 Cumulative Accrued Benefits. 56 Section 17.5 Key Employees. 56 Section 17.6 Required Aggregation Group. 57 Section 17.7 Permissible Aggregation Group. 58 Section 17.8 Special Requirements During Top Heavy Plan Years. 58 ARTICLE XVIII - MISCELLANEOUS PROVISIONS Section 18.1 Governing Law. 59 Section 18.2 No Right to Continued Employment. 59 Section 18.3 Construction of Language. 59 Section 18.4 Headings. 59 Section 18.5 Merger with Other Plans. 59 Section 18.6 Non-alienation of Benefits. 59 Section 18.7 Procedures Involving Domestic Relations Orders. 60 Section 18.8 Leased Employees. 61 Section 18.9 Status as an Employee Stock Ownership Plan. 61 ARTICLE XIX - ADDITIONAL PROVISIONS Section 19.1 401(k) Safe Harbor Contribution. 62 Section 19.2 Dividend Maintenance Contributions. 63 Section 19.3 Application of Dividends on Certain Financed Shares. 64 Section 19.4 Additional Loan Repayment Contributions. 64 Section 19.5 Amendment of Article XIX. 65 Employee Stock Ownership Plan of Dime Community Bancshares, Inc. ARTICLE I Definitions The following definitions shall apply for the purposes of the Plan, unless a different meaning is clearly indicated by the context: Section 1.1Account means an account established for each Participant to which is allocated such Participant’s share, if any, of all Financed Shares and other property that are released from the Loan Repayment Account in accordance with section 6.4, together with his share, if any, of any ESOP Contributions and 401(k) Safe Harbor Contributions that may be made by the Employer. Section 1.2Affiliated Employer means any corporation which is a member of a controlled group of corporations (as defined in section 414(b) of the Code) that includes the Employer; any trade or business (whether or not incorporated) that is under common control (as defined in section 414(c) of the Code) with the Employer; any organization (whether or not incorporated) that is a member of an affiliated service group (as defined in section 414(m) of the Code) that includes the Employer; any leasing organization (as defined in section 414(n) of the Code) to the extent that any of its employees are required pursuant to section 414(n) of the Code to be treated as employees of the Employer; and any other entity that is required to be aggregated with the Employer pursuant to regulations under section 414(o) of the Code. Section 1.3Allocation Compensation during any period means the compensation taken into account in determining the allocation of benefits and contributions among Participants and consists of the aggregate compensation received by an Employee from the Employer as reported to the Internal Revenue Service as wages for such period pursuant to section 6041 (a) of the Code, plus the amount by which such Employee’s compensation with respect to such period has been reduced pursuant to a compensation reduction agreement under the terms of any of the following plans which may be maintained by the Employer: (a)a qualified cash or deferred arrangement described in section 401(k) of the Code; (b)a salary reduction simplified employee pension plan described in section 408(k) of the Code; (c)a tax deferred annuity plan described in section 403(b) of the Code; (d)a cafeteria plan described in section 125 of the Code; or 1 (e)a qualified transportation fringe benefit program described in section 132(f) of the Code. Notwithstanding anything in this section 1.3 to the contrary, beginning March 1, 2004, an Employee’s Allocation Compensation shall not include any amounts required to be reported to the Internal Revenue Service as wages pursuant to section 6041(a) that are attributable to the exercise of options by the Employee.In no event, however, shall an Employee’s Allocation Compensation for any calendar year include any compensation in excess of $150,000 for calendar years prior to 2002 and $200,000 for calendar years after 2001. The dollar limitation set forth in the preceding sentence shall be indexed in accordance with regulations prescribed under section 401(a)(17) of the Code. If there are less than twelve (12) months in the Plan Year, the dollar limitation (as adjusted) shall be prorated by multiplying such limitation by a fraction, the numerator of which is the number of months in the Plan Year and the denominator of which is twelve (12). For purposes of applying the foregoing limitations in Plan Years beginning before January 1, 1997 to any person who is a Five Percent Owner or who is one of the ten Highly Compensated Employees with the highest Total Compensation (determined prior to the application of this sentence), any Allocation Compensation paid to the spouse of such person or to any lineal descendant of such person who has not attained age 19 on or before the last day of such calendar year shall be deemed to have been paid to such person and, in such case, the dollar limitation on compensation in section 401(a)(17) of the Code shall be allocated among such persons in proportion to the Allocation Compensation actually paid to each person. Section 1.4Acquired Company means any of the following which have been acquired by or merged into an Employer: (a) Conestoga Bancorp, Inc.; and (b) Pioneer Savings Bank, F.S.B. Section 1.5Bank means The Dime Savings Bank of Williamsburgh. Section 1.6Board means the Board of Directors of Dime Community Bancshares, Inc. Section 1.7Beneficiary means the person or persons designated by a Participant or Former Participant or other person entitled to a benefit under the Plan, or otherwise determined to be entitled to a benefit under the Plan. If more than one person is designated, each shall have an equal share unless the person making the designation directed otherwise. The word “person” includes an individual, a trust, an estate or any other person that is permitted to be named as a Beneficiary. Section 1.8Break in Service means a Period of Severance of at least 365 consecutive days. Section 1.9Change in Control means an event described in section 14.1. Section 1.10Code means the Internal Revenue Code of 1986 (including the corresponding provisions of any succeeding law). Section 1.11Committee means the Compensation Committee described in section 15.3. 2 Section 1.12Designated Beneficiary means a natural person designated by a Participant or Former Participant as a Beneficiary and shall not include any Beneficiary designated by a person other than a Participant or Former Participant or any Beneficiary other than a natural person. If a natural person is the beneficiary of a trust which a Participant or Former Participant has named as his Beneficiary, such natural person shall be treated as a Designated Beneficiary if: (a) the trust is a valid trust under applicable state law (or would be a valid trust except for the fact that it does not have a corpus); (b) the trust is irrevocable or will, by its terms, become irrevocable upon the death of the Participant or Former Participant; (c) the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest as a Beneficiary are identifiable from the terms of the trust instrument; and (d) the following information is furnished to the Committee: (i)by the Participant or Former Participant, if any distributions are required to be made pursuant to section 13.5 prior to the death of the Participant or Former Participant, and (in the case of distribution after December 31, 2002) only the Participant’s or Former Participant’s spouse is primary Beneficiary, either: (A) a copy of the trust instrument, together with a written undertaking by the Participant or Former Participant to furnish to the Committee a copy of any subsequent amendment within a reasonable time after such amendment is made; or (B)(I) a list of all of the beneficiaries of the trust (including contingent and remainderman beneficiaries with a description of the conditions on their entitlement); (II) a certification of the Participant or Former Participant to the effect that, to the best of his knowledge, such list is correct and complete and that the conditions of section 1.12(a), (b) and (c) are satisfied; (III) a written undertaking to provide a new certification to the extent that an amendment changes any information previously certified; and (IV) a written undertaking to furnish a copy of the trust instrument to the Committee on demand; and (ii)by the trustee of the trust within nine months after the death of the Participant or Former Participant (prior to January 1, 2003) or by October 31st of this calendar year that includes the first anniversary of the Participant’s or Former Participant’s death (after December 31, 2002), if any distributions are required to be made pursuant to section 13.5 after the death of the Participant or Former Participant, either: (A) a copy of the actual trust instrument for the trust; or (B)(I) a final list of all of the beneficiaries of the trust (including contingent and remainderman beneficiaries with a description of the conditions on their entitlement) as of the date of death; (II) a certification of the trustee to the effect that, to the best of his knowledge, such list is correct and complete and that the conditions of section 1.12(a), (b) and (c) are satisfied; and (III) a written undertaking to furnish a copy of the trust instrument to the Committee on demand. Section 1.13Disability means a condition of total incapacity, mental or physical, for further performance of duty with the Employer, which the Plan Administrator shall have determined, on the basis of competent medical evidence, is likely to be permanent. Section 1.14Domestic Relations Order means a judgment, decree or order (including the approval of a property settlement) that is made pursuant to a state domestic relations or community property law and relates to the provision of child support, alimony payments, or marital property rights to a spouse, child or other dependent of a Participant or Former Participant. 3 Section 1.15Dividend Maintenance Contribution means an ESOP Contribution that is made pursuant to section 19.2. Section 1.16Effective Date means July 1, 1995. Section 1.17Eligible Employee means an Employee who is eligible for participation in the Plan in accordance with Article II. Section 1.18Eligible
